 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 JAMES A. SCHARF (CABN 152171)
   Assistant United States Attorney
 4
          U.S. Attorney’s Office/Civil Division
 5        150 Almaden Blvd., Ste. 900
          San Jose, California 95113
 6        Telephone: (408) 535-5044
          Fax: (408) 535-5081
 7        Email: james.scharf@usdoj.gov

 8 Attorneys for Defendant
   Federal Bureau of Investigation
 9

10                                   UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN JOSE DIVISION

13   WASIM MOHAMMAD,                  )               CASE NO. 5:18-CV-04009-NC
                                      )
14                      Plaintiff,    )               STIPULATION AND ORDER TO EXTEND FOIA
                                      )               PRODUCTION COMPLETION DATE AND TO
15     v.                             )               CONTINUE CASE MANAGEMENT
                                      )               CONFERENCE DUE TO CURRENT HEALTH
16   FEDERAL BUREAU OF INVESTIGATION, )               CRISIS
                                      )
17                      Defendant.    )
                                      )
18                                    )
                                      )
19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER TO EXTEND FOIA PRODUCTION COMPLETION DATE AND TO CONTINUE CASE
28 MANAGEMENT CONFERENCE DUE TO CURRENT HEALTH CRISIS
     Case No. 5:18-cv-04009-NC
                                                  1
 1          Whereas, the Court has ordered Defendant to complete its FOIA production in this case by April

 2 29, 2020.

 3          Whereas, a Case Management Conference in this case is scheduled for May 20, 2020.

 4          Whereas, the current health crisis has made it impossible for Defendant to complete its FOIA

 5 production in this case by April 29, 2020, as ordered. As explained in the attached Declaration of

 6 Michael G. Seidel dated April 9, 2020, the FBI temporarily suspended its FOIA program. The

 7 employees involved in reviewing and producing documents in this case are not able to perform this work

 8 from home. Consequently, Defendant was unable to complete the final two productions in this case

 9 in March and April of 2020.

10          Therefore, the parties respectfully request the Court to extend the April 29, 2020 production

11 completion date to July 31, 2020, and to continue the May 20, 2020 Case Management Conference to

12 August 19, 2020, at 10:00 a.m. Defendant reserves the right to request a further extension and

13 continuance for good cause.

14                                                       DAVID L. ANDERSON
                                                         United States Attorney
15

16 Dated: April 9, 2020                                  /s/________________________
                                                         JAMES A. SCHARF
17                                                       Assistant United States Attorney
                                                         Attorneys for Defendant
18                                                       Federal Bureau of Investigation

19
     Dated: April 9, 2020                                /s/________________________________________
20                                                       MARK W. HOSTETTER
                                                         Attorney for Plaintiff
21                                                       Wasim Mohammad

22

23

24

25

26

27
     STIPULATION AND ORDER TO EXTEND FOIA PRODUCTION COMPLETION DATE AND TO CONTINUE CASE
28 MANAGEMENT CONFERENCE DUE TO CURRENT HEALTH CRISIS
     Case No. 5:18-cv-04009-NC
                                                     2
 1                                                 ORDER

 2          GOOD CAUSE APPEARING AND PURSUANT TO STIPULATION, the Court hereby

 3 extends the April 29, 2020 production completion date to July 31, 2020, and continues the May 20, 2020

 4 Case Management Conference to August 19, 2020, at 10:00 a.m. The parties’ Joint Case Management

 5 Statement is due August 12, 2020. Defendant may request a further extension and continuance for good

 6 cause.
                                                          ISTRIC
 7          IT IS SO ORDERED.                        TES D      TC
                                                   TA




                                                                             O
                                              S
 8 DATED: April 9, 2020




                                                                              U
                                             ED




                                                                               RT
                                         UNIT
 9
                                        NATHANAELGM.
                                                            NTED
                                        ___________________________
                                                       RACOUSINS




                                                                                      R NIA
10                                      United States Magistrate Judge

11                                                                                s
                                                                      M. Cousin
                                         NO




                                                            thanael
                                                   Judge Na




                                                                                      FO
12
                                           RT




                                                                                  LI
                                                  ER
                                             H




                                                                             A
13                                                                             C
                                                       N                  OF
                                                           D IS T IC T
14                                                               R
15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND ORDER TO EXTEND FOIA PRODUCTION COMPLETION DATE AND TO CONTINUE CASE
28 MANAGEMENT CONFERENCE DUE TO CURRENT HEALTH CRISIS
     Case No. 5:18-cv-04009-NC
                                                   3
